DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

	Response to Amendment
1. This office action is in response to communications filed 4/20/2021 Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 19, 20 are amended. Claims 17, 18 are original. 4 and 13 are canceled. Claim 21, 22 are new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1, 2, 3, 6, 7, 10, 11, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2009/0238408, Ikeda et al. (hereinafter Ikeda).

2. 	Regarding Claim 1, Ikeda discloses A computer-implemented method for recognizing aspect ratio errors in a video including a plurality of image frames (Fig. 18; [0012], [0014], the border position of the black bar (examiner equates to aspect ratio) in each frame may be falsely detected (e.g. inaccuracies, errors)), the method comprising:
 	determining, for each image frame of the plurality of image frames, positions of a top and a bottom, of a content region in the image frame by skipping completely black rows at a top and a bottom of the image frame until the top and the bottom, respectively, of the content region are reached, wherein all pixels in a completely black row have color values within a threshold from a color value for black (Figs 20, 21 24: black pixels having low luminance represents a threshold for a color value for black, [0057], The black-bar detector 12 includes a low-luminance-range detector 21 configured to detect a range in which the luminance of the pixels is low in each frame of the image signal (low-luminance range), [0086-0090], In Step S114, the low-luminance-range detector 21 determines whether or not the luminance of the target pixel is lower than or equal to a predetermined luminance threshold. When it is determined that the luminance of the target pixel is lower than or equal to the luminance threshold, the process proceeds to Step S115 to increment by one a first counter value cnt1 indicating the number of pixels in the target line having a luminance lower than or equal to the luminance threshold see figs. 6-8, 24... [0090],the first counter value cnt1 corresponding to each target line has been count. [0087], In Step S114, when the luminance of the target pixel is determined to not be lower than or equal to the luminance threshold, the process in Step S115 is skipped. [0088] In Step S116, the low-luminance-range detector 21 determines whether or not the current target pixel is the last pixel (the pixel at the end) of the target line);
 	determining, for the image frame, positions of a left and a right of the content region in the image frame (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0124], when the detected border candidate pair has continuity over time, the border is detected, and its position is notified to the eliminating-area setting unit 15);
 	generating at least one time series based, at least in part, on the determined positions (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0124], when the detected border candidate pair has continuity over time, the border is detected, and its position is notified to the eliminating-area setting unit 15); and
 	determining that an aspect ratio error exists based on identifying non-zero points in at least one first differential of the at least one time series ([0014], when a black bar is not detected accurately, the black bar is not accurately eliminated from the area where block matching is performed, and thus a motion vector is not detected accurately. [0057], The black-bar detector 12 includes a low-luminance-range detector 21 configured to detect a range in which the luminance of the pixels is low in each frame of the image signal (low-luminance range). 

 	Regarding Claim 2, Ikeda discloses The method of claim 1, wherein the positions of the top, the bottom, the left, and the right of the content region in each image frame of the plurality of image frames are determined as distances from a top edge, a bottom edge, a left edge, and a right edge of the image frame, respectively (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0124], when the detected border candidate pair has continuity over time, the border is detected, and its position is notified to the eliminating-area setting unit 15).

4. 	Regarding Claim 3, Ikeda discloses The method of claim 1, wherein the determining, for each image frame of the plurality of image frames, the positions of the top, bottom, left, and right of the content region in the image frame (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0124], when the detected border candidate pair has continuity over time, the border is detected, and its position is notified to the eliminating-area setting unit 15) includes:
 	rotating the image frame by ninety degrees (Figs 4A and 4B); and
 	skipping completely black rows at a top and a bottom of the rotated image frame until the left and right, respectively, of the content region are reached image frame until the top and the bottom, respectively, of the content region are reached(Figs 20, 21 24: black pixels having low luminance represents a threshold for a color value for black, [0057], The black-bar detector 12 includes a low-luminance-range detector 21 configured to detect a range in which the luminance of the pixels is low in each frame of the image signal (low-luminance range), [0086-0090], In Step S114, the low-luminance-range detector 21 determines whether or not the luminance of the target pixel is lower than or equal to a predetermined luminance threshold. When it is determined that the luminance of the target pixel is lower than or equal to the luminance threshold, the process proceeds to Step S115 to increment by one a first counter value cnt1 indicating the number of pixels in the target line having a luminance lower than or equal to the luminance threshold see figs. 6-8, 24... [0090],the first counter value cnt1 corresponding to each target line has been count. [0087], In Step S114, when the luminance of the target pixel is determined to not be lower than or equal to the luminance threshold, the process in Step S115 is skipped. [0088] In Step S116, the low-luminance-range detector 21 determines whether or not the current target pixel is the last pixel (the pixel at the end) of the target line);
 	
5. 	Regarding Claim 6, Ikeda discloses  The method of claim 1, further comprising, reporting, via a display device (Fig. 1), the determined aspect ratios and associated image frames in the video (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0055], The eliminating-area detector 11 includes a black-bar detector 12 configured to detect black bars in the image)

6. 	Regarding Claim 7, Ikeda discloses  The method of claim 1, wherein the at least one time series includes either a time series ([0004], time-sequential images constituting a moving image is carried out.)
 	that includes the determined positions of top, bottom, left, and right of the content regions in the plurality of image frames or distinct time series for positions of each of the top, bottom, left, and right of the content regions in the plurality of image frames (Figs. 1, 3, 4A, 4B, 5, 6, 12, 13, 14, 24 ; [0124], when the detected border candidate pair has continuity over time, the border is detected, and its position is notified to the eliminating-area setting unit 15).

7. 	Claim 10 is a non-transitory CRM claim, rejected with the same limitations in Claim 1. 
8. 	Claim 11 is a non-transitory CRM claim, rejected with the same limitations in Claim 2. 
9. 	Claim 12 is a non-transitory CRM claim, rejected with the same limitations in Claim 3.
10. 	Claim 15 is a non-transitory CRM claim, rejected with the same limitations in Claim 6.
 	Claim 16 is a non-transitory CRM claim, rejected with the same limitations in Claim 7. 
12. 	Claim 19 is a system claim, rejected with the same limitations in Claim 1. 
13. 	Claim 20 is a system claim, rejected with the same limitations in Claim 6.
14. 	Claim 21 is a system claim, rejected with the same limitations in Claim 3.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. 	Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20019/0238408, Ikeda et al. (hereinafter Ikeda) in view of U.S. Patent 6493467, Okuda et al. (hereinafter Okuda)

16. 	Regarding Claim 8, Ikeda discloses  The method of claim 1, wherein multiple chunks of the plurality of image frames from the video are processed in parallel  (([0074], FIG. 15, when a plurality of parallel linear edges is detected in the image).
 	However, Ikeda does not explicitly disclose video are processed in parallel
 	Okuda teaches video are processed in parallel (Abstract, multiple Parallel processor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image processor as taught in Ikeda with multiple parallel processor as taught in Okuda for the purposes of maximizing the video processing process, generating high quality videos.

17. 	Claim 17 is a non-transitory CRM claim, rejected with the same limitations in Claim 8. 
	 
18. 	Claims 5, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of U.S. Patent Application 2019/0188881, Ritchey et al. (hereinafter Ritchey)

19. 	Regarding Claim 5, Ikeda discloses  The method of claim 1, further comprising, determining that the plurality of image frames do not include pixels whose color values are all within a threshold of a value for black ([0057], The black-bar detector 12 includes a low-luminance-range detector 21 configured to detect a range in which the luminance of the pixels is low in each frame of the image signal (low-luminance range)).
 	Further Ritchey discloses determining that the plurality of image frames do not include pixels whose color values are all within a threshold of a value for black.(Fig. 1: Threshold Determination unit; [0059], If the color value of the pixel is greater than the threshold color value, threshold determination unit 18 may assign the pixel a value "0" and set an updated color value for the pixel that is associated with the value "0", such as a color value for the color " black")
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the black bar detection as taught in Ikeda determine a threshold for a black value as taught in Ritchey to yield predictable results.

20. 	Claim 14 is a non-transitory CRM claim, rejected with the same limitations in Claim 5.
 	Claim 22 is a system claim, rejected with the same limitations in Claim 5.

 	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of U.S. Patent Application 2015/0155009, Mate et al. (hereinafter Mate)

22. 	Regarding Claim 9, Ikeda discloses  The method of claim 1, 
 	However, Ikeda does not explicitly disclose further comprising, splicing the video into the plurality of image frames.
 	Further Mate teaches splicing the video into the plurality of image frames ([0043], the system 100 may create a splicing of video and/or image frames between two video segments)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video system as taught in Ikeda to splice the video as taught in Mate to yield predictable results.

23. 	Claim 17 is a non-transitory CRM claim, rejected with the same limitations in Claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422